Order entered October 16, 2018




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00697-CV

                                ROCKY V. EMERY, Appellant

                                                 V.

                          HILLTOP SECURITIES, INC., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-03103

                                           ORDER
       This consolidated appeal challenges the trial court’s order denying appellant’s motion to

compel arbitration and a subsequent order temporarily enjoining appellant from proceeding with

arbitration. Before the Court is appellant’s October 10, 2018 motion to supplement the record

and appellee’s October 11, 2018 response. Appellant seeks to supplement the record of the

temporary injunction hearing with a copy of the “U4”—the “Uniform Application for Securities

Industry Registration or Transfer,” which the reporter’s record reflects was admitted into

evidence as one of the exhibits of defendant.

       We GRANT the motion to the extent we ORDER court reporter Laura Weed to file, no

later than October 26, 2018 a supplemental reporter’s record containing a copy of the “U4.” We
further ORDER appellant to file, no later than November 6, 2018, an amended brief that cites to

the supplemental record.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Weed and the

parties.

                                                   /s/    DAVID EVANS
                                                          JUSTICE